Citation Nr: 1626491	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a bilateral foot disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Houston, Texas, currently has jurisdiction over the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's psychiatric disorder, TMJ, cervical spine, and hearing loss claims.  However, as addressed in the REMAND portion of the decision below, except for the psychiatric disorder, further development is required for the underlying service connection claims and the bilateral foot claim.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD, depression, TMJ syndrome, a cervical spine disorder, and hearing loss by an October 2004 rating decision.  A subsequent February 2005 rating decision continued the denial of service connection for a cervical spine disorder.  The Veteran was informed of these decisions, including her right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for psychiatric disorder, TMJ, cervical spine, and hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has PTSD as a result of her active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for TMJ syndrome, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  




General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - New and Material Evidence

Initially, the Board notes that service connection was previously denied for PTSD, depression, TMJ syndrome, a cervical spine disorder, and hearing loss by an October 2004 rating decision.  A subsequent February 2005 rating decision continued the denial of service connection for a cervical spine disorder.  The Veteran was informed of these decisions, including her right to appeal, and did not appeal.  Moreover, a review of the record does not reflect new and material evidence was physically or constructively of record during the appeal period of these decisions.  Therefore, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior denials included statements from the Veteran, her service treatment records, and post-service medical records which covered a period through 2004.  

The Board notes, in pertinent part, that the Veteran's service treatment records do not contain any records showing treatment for or a diagnosis of an acquired psychiatric disorder, TMJ, cervical spine disorder, or hearing loss.  In fact, her psychiatric condition, mouth, neck, and ears were all found to be normal on her 1979 separation examination.  Audiological evaluation conducted as part of this examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
X
10
LEFT
20
15
10
X
20

Further, on an April 1979 Report of Medical History the Veteran indicated, in pertinent part, that she had not experience hearing loss, depression or excessive worry, or nervous trouble of any sort.  However, she did indicate recurrent back pain.

The post-service medical records included findings of depression and treatment for the cervical spine, including neck surgery.  Nevertheless, these records were all dated years after the Veteran's separation from service.

The claims were originally denied in the October 2004 rating decision, in pertinent part, because there was no evidence of the claimed disabilities in the service treatment records.  Further, it was also found that the evidence did not show the Veteran had a hearing loss disability for VA purposes.  Similarly, while there were findings of depression, it was found there was no medical evidence diagnosing PTSD.

The evidence added to the record since the time of the prior denials includes additional statements from the Veteran, her testimony at the May 2016 hearing; and additional post-service medical records.

In pertinent part, the Board notes that the additional post-service medical records do contain medical records diagnosing PTSD, which was one of the explicit bases for the prior denial.  Further, in her statements and May 2016 hearing testimony she has provided additional details regarding the history of her claimed disabilities that were not advanced at the time of the prior denials.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, assuming the validity of the Veteran's reported history, the Board finds that the evidence of record would at least warrant a competent medical examination and opinion.  See Shade, supra.

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for psychiatric disorder, TMJ syndrome, cervical spine, and hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claims are reopened.

Adjudication of these appellate claims does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claims.  In the adjudication that follows, the presumption that the evidence submitted to reopen a claim is true without regard to the other evidence of record no longer applies.  

For the reasons addressed in the REMAND portion of the decision below, except for the psychiatric disorder, further development is required for the underlying service connection claims and the bilateral foot claim.  

Analysis - PTSD

In this case, the Veteran has contended her current psychiatric disorder is due to an in-service sexual assault, and has provided details thereof.  

The Board observes that there is no record of such an assault in the Veteran's service records.  However, 38 C.F.R. § 3.304(f)(5) provides that when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Here, the Board finds the Veteran's statements and hearing testimony on this matter to be credible.  She also submitted a supporting lay statement, dated in March 2012, from a friend who attested to the Veteran informing her of the assault at the time it occurred.

In addition, the Board observes that medical records, including VA examinations dated in April 2012 and March 2016, include findings of PTSD attributed to the Veteran's account of her in-service assault.  The Federal Circuit has held that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not she currently has PTSD as a result of her active service.  Therefore, service connection is warranted for this disability.

In making this determination, the Board notes the Veteran has also been diagnosed with depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nevertheless, the Veteran intimated at her May 2016 hearing that she was seeking service connection for a psychiatric disorder however diagnosed.  Moreover, the April 2012 VA examiner noted the prior diagnoses of depression, but opined that this was actually a symptom of the PTSD and not a separate diagnosis.  Accordingly, the Board finds that the grant of service connection for PTSD encompasses all of the Veteran's psychiatric impairment.
ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for TMJ syndrome, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for PTSD is granted.


REMAND

The Veteran has contended, to include at her hearing, that she developed TMJ, cervical spine disorder, hearing loss, and a bilateral foot disorder as a result of her active service.  For example, she attributed her TMJ to having a tooth filled in the lower jaw incorrectly while on active duty, and indicated she developed recurrent problems since that procedure.  See Transcript pp. 12-13.

The Veteran indicated she developed recurrent neck pain during service, but just lived with the condition and did not seek medical treatment because such action was discouraged.  Further, she indicated these problems developed due to having to carry heavy equipment as a radio operator.  See Transcript pp. 8-10.  

The Veteran also contended she developed hearing problems as a result of in-service noise exposure due to her duties as a radio operator, and provided details thereof.  She further indicated that she developed ringing in the ears/tinnitus while on active duty.  See Transcript pp. 5-7.

In addition, the Veteran indicated that she developed recurrent foot problems due to ill-fitting boots she had to wear during active service.  See Transcript pp. 3-5.

In this case, the Board reiterates that the Veteran's mouth, ears, and neck were evaluated as normal on her separation examination, as were her feet.  Nevertheless, there is evidence which does provide support for the Veteran's contentions.  For example, the service treatment records do document in-service dental treatment.  Granted, under the law service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma; and dental treatment of teeth, even extractions, during service does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997).  However, the Board finds the Veteran's claimed TMJ disability pertains to the jaw more than the teeth.  Moreover, in defining the term "service trauma' the Federal Circuit specifically noted, "We do not, however, suggest that an unintended result of medical treatment due to military negligence or malpractice could not be a 'service trauma'..." Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).

The Board further notes that the Veteran's DD Form 214 reflects her military occupational specialty (MOS) was that of a multi-channel communication equipment operator, with related civilian occupation noted as radio operator.  As such, her account of in-service noise exposure and neck injury as a result of duties as a radio operator appears to be consistent with the circumstances of her active service.  Additionally, she was treated for complaints of a left ear ache in January 1979, among other things, that was assessed as a viral syndrome.

The Board also notes that the Veteran's service treatment records, to include in February 1978 and October 1978, reflect she received podiatry treatment for foot problems associated with shoe wear.  

Despite the foregoing, the Board reiterates that the first competent medical evidence of treatment for a cervical spine disorder appears to be years after service.  The same finding also applies to her claimed bilateral foot disorder.  Further, records dated in March 2003 and February 2004 indicates the Veteran reported her neck problems developed between 2000 and 2001 secondary to repetitive work activities as a claims examiner.  Other records from September 2005  note she reported developing neck pain as far back as 1999, but no specific injury.  Records from May 2001 note a 5 year history of neck pain, which is still years after her separation from service.  Moreover, the Board notes it is not clear from the evidence of record whether the Veteran currently has TMJ dysfunction or a hearing loss disability as defined by 38 C.F.R. § 3.385.  

In view of the foregoing, the Board finds that the nature and etiology of the claimed TMJ syndrome, cervical spine disorder, hearing loss, and bilateral foot disorder is not clear from the evidence of record.  Therefore, the Board finds that a competent medical examination and opinion are required for resolution of these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for TMJ, cervical spine, hearing loss, and feet since January 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service TMJ, cervical spine, hearing loss, and/or foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of her claimed TMJ, cervical spine disorder, hearing loss disability, and bilateral foot disorder.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Following evaluation of the Veteran, the respective examiner(s) should express an opinion as to whether it is at least as likely as not any current TMJ dysfunction, cervical spine disorder, hearing loss disability, or bilateral foot disorder found to be present was incurred in or otherwise the result of her active service to include the duties associated with her MOS as a multi-channel communication equipment operator.  The foot claim should also take into account her documented in-service treatment for foot problems associated with shoe wear.  The TMJ claim should take into account her contention it is due to in-service dental treatment.

A complete rationale for any opinion expressed should be provided, to include if the examiner(s) determine an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


